Citation Nr: 1525864	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-49 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 24 and 25, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to December 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision from the Gainesville, Florida VA Medical Center.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 

FINDINGS OF FACT

1.  The Veteran was not treated for a service-connected disability.
 
2.  The Veteran's medical treatment on May 24 and 25, 2010 was not emergent.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services received on May 24 and 25, 2010, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case and concludes from that review that the requirements for the fair development of the appeal have been met in this case. 

The Veteran's statements indicate that she has actual knowledge of the information and evidence necessary to obtain the benefit sought.  All relevant medical records have been obtained.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim. 

For the reasons set forth above, the Board finds that the appeal is ready to be considered on the merits.

The Veteran is seeking payment or reimbursement of the costs associated with private medical services she received at Tallahassee Memorial Hospital (TMH) on May 24, 2010 and May 25, 2010.  The Veteran reports that the incident occurred when the local VA clinic was closed.  She asserted that the severity of her pain and the immediate need to seek medical attention should support her claim.  She maintains that she had never experienced that level of pain, and that the pain was not subsiding with the over the counter medications.  She stated that the level of pain would have impacted her daily functions and would have impeded her from completing her daily tasks.  

The Board notes that there is no indication from the record, nor has the Veteran alleged, that she meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120 (2014).  In this case the Veteran's only service-connected disabilities are a left shoulder scar and a skin rash disability.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725. 

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the treatment be for an emergency.  The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

The Veteran reports that she had severe abdominal pain.  The Board recognizes that such symptomology could be considered an emergency.  On arriving at TMH the Veteran reported severe pain on the left side of the abdomen for one month.  The private medical records indicate that the Veteran did not have an acute episode.  She reported left lower quadrant pain on and off for one month that radiated from the left side.  She denied nausea, vomiting or any symptoms other than pain.  She stated at that time that the pain was pretty much constant and that she pain was at 7.  This indicates that her pain was of some severity on the 10 point pain scale, but less than an 8, 9 or 10.  The examiner noted that the Veteran likely had an ovarian cyst and the diagnosis was left lower quadrant abdominal pain.  The Veteran was discharged with a prescription for ibuprofen and Vicodin.  She was advised to follow up with her gynecologist.  None of the hospital records indicate that the Veteran had any complaints of symptoms indicative of an emergency.  In addition, the Veteran was in the hospital for three hours before she was seen by a doctor.  This is indicative that the triage nurse did not believe that the Veteran's symptoms were emergent. 

A VA record indicates that the Veteran telephoned her VA health care provider on the afternoon of May 25, 2010.  She reported that her severe left lower abdominal pain had been getting worse for four to six weeks.  She noted that the emergency room doctor had diagnosed ovarian cyst.  She reported that the private doctor had advised that she see a gynecologist and undergo an ultrasound.  The Veteran was given a June 7, 2010 appointment to see a VA doctor.  

The Veteran is competent to describe her symptoms on May 24 and 25, 2010, as she now remembers them.  However, the Board finds that the contemporary evidence from May 24 and 25, 2010 is more probative than the Veteran's current lay statements regarding the issue of whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  For the most part, the evidence of record does not support the Veteran's current lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed. 

As noted above the Veteran reported that she had had the pain for a month or more and had not sought treatment prior to May 24.  At the time of admission to TMH, she indicated that the pain had been constant and that it was a 7 in severity.  The fact that the Veteran did not describe her pain as being at 9 or 10 at that time is indicative that her pain was not emergent in nature.  While the Board is sympathetic to the Veteran's pain, based on this evidence, it is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  Her contemporaneous description of her pain, to include the strength and duration of it, is probative as to her state of mind.  Where there was clearly something medically wrong, it cannot be said that a reasonable person would view their life in danger.

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1725, reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  See 38 C.F.R. § 17.1002. 

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 24 and May 25, 2010.  38 U.S.C.A. §§ 1725, 5107.  The claim is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 24 and 25, 2010, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


